DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on 3/21/2019 has been entered. In the amendment, Applicant amended claims 5-15 and added new claims 17-20. Currently claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 6-7 and 20 recites the limitation "the invalid-level voltage line" at least one time.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (CN 105096904A, of which US 2018/0350315 is equivalent English translation).
Regarding claim 16, Zhang teaches a method of driving a shift register unit (Figs. 1-2), the shift register unit comprising an input terminal (Fig. 1: “INPUT” terminal), a reset terminal (Fig. 1: “RESET” terminal) and an output terminal (Fig. 1: “OUTPUT” terminal), and the driving method comprising: 
setting a first node (Fig. 1: PU node) to a valid level (Fig. 2: in input phase 1, PU node is set at a high, valid level) and setting a second node (Fig. 1: PD node) to an invalid-level (Fig. 2: in input phase 1, PD node is set a low, invalid level) in a case where the input terminal is at a valid level (Fig. 2: in input phase 1, “INPUT” terminal is set a high, valid level); 
setting the output terminal to a valid level (Fig. 2: in OUTPUT phase 2, “OUTPUT” terminal is set at a high, valid level) by using a first clock signal (Fig. 1: “CLK” terminal; Fig. 2: in OUTPUT phase 2, “CLK” terminal is set at a high, valid level) in a case where the first node is at the valid level (Fig. 2: in OUPUT phase 2, PU node is set a higher, valid level); 
setting the second node to a valid level (Fig. 2: in RESET phase 3, PD node is set at a high, valid level) and setting the input terminal to an invalid level (Fig. 2: in RESET phase 3, “” is set at a low, invalid level) in a case where the reset terminal is at a valid level; and 
.

Allowable Subject Matter
Claims 1-5, 8-15 and 17-19 are allowed.
Claim 1 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the limitation “the first reset control circuit being configured for … setting the input terminal to an invalid level in a case where the reset terminal is at a valid level”. In the exemplary closest prior art found, Zhang teaches other limitations except the differentiating limitation (see details in rejection applied to claim 16, which is different in claim 1 in that claim 16 does not precisely indicate which circuit is responsible for setting the input terminal to an invalid level in a case where the reset terminal is at a valid level and thus claim 16 is not allowable).
Claims 2-5, 8-15 and 17-18 are allowed because they depend on claim 1.

Claims 6-7and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al., US 2017/0039968, teaches in Figs. 1 and 6 the invention in claim 16 in similar manner as Zhang (cited in this Office action).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693